UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 OF DUTY TO FILE REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number 000-51483 TRUE RELIGION APPAREL, INC. (Exact Name of Registrant as Specified in its Charter) Delaware (State or Other Jurisdiction of Incorporation or Organization) 98-0352633 (I.R.S. Employer Identification No.) 2263 East Vernon Avenue, Vernon, California (Address of Principal Executive Offices) (Zip Code) Common Stock, par value $0.0001 per share (Title of Each Class of Securities Covered by this Form) None (Titles of All Other Classes of Securities for Which a Duty to File Reports Under Section 13(a) or 15(d) Remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) ☒ Rule 12g-4(a)(2) ☐ Rule 12h-3(b)(1)(i) ☒ Rule 12h-3(b)(1)(ii) ☐ Rule 15d-6 ☐ Approximate number of holders of record as of the certification or notice date: One Pursuant to the requirements of the Securities Exchange Act of 1934, True Religion Apparel, Inc. has caused this Certification and Notice on Form 15 to be signed on its behalf by the undersigned duly authorized person. Date: August 9, 2013 TRUE RELIGION APPAREL, INC. By: /s/ David Conn Name: David Conn Title: President and Chief Executive Officer Instruction: This form is required by Rules 12g-4, 12h-3 and 15d-6 of the General Rules and Regulations under the Securities Exchange Act of 1934. The registrant shall file with the Commission three copies of Form 15, one of which shall be manually signed. It may be signed by an officer of the registrant, by counsel or by any other duly authorized person. The name and title of the person signing the form shall be typed or printed under the signature.
